DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mordekhay (US 2004/0092025).
Regarding claim 1, Mordekhay teaches an apparatus with carriers comprising a carrier (20) comprising a retention hole (58), and a cartridge (82) comprising a case coupled to one or more separators that together define a plurality of compartments each configured to accept the carrier, wherein: at least one of the separators (87) comprises a guide hole (Refer to Figure 10), all guide holes are disposed on a first axis, and the retention hole of the carrier is aligned with the first axis when the carrier is disposed in a 
Regarding claim 2, 15 a first portion of the plurality of spacers is free to move along the first axis, adjacent spacers are in contact with each other when the carrier is in the seated position, and partial removal of a carrier separates two adjacent spacers and displaces a second portion of the spacers in a first direction along the first axis such all other carriers in other compartments are retained in their respective seated positions.  (Refer to Figure 10)
Regarding claim 3, the cartridge further comprises a spring (54) coupled to the case and configured to apply a bias force that urges the first portion of the plurality of spacers to move in a second direction along the first axis, wherein the second direction is opposite the first direction.
Regarding claim 4, the case further comprises a locking feature (26) having an locked position that prevents the second portion of the spacers from being displaced in the first direction.
Regarding claim 5, each compartment has a second axis along which the carrier can move within the compartment, a groove is disposed on the carrier such that the groove is parallel to the second axis when the carrier is partially disposed within the compartment, and one of the plurality of spacers is in contact with the groove while the carrier is partially withdrawn from its seated position. 5 6. Thesystem of claim 1, wherein the case comprises: a top plate comprising a guide hole disposed on the first axis, and a bottom plate comprising a pocket disposed on the first axis, wherein a spacer is disposed partially within the pocket.  (Refer to Figure 10)

Regarding claim 16, a carrier (20) having a retention hole, the cartridge (82) comprising a case, one or more separators coupled to the case so as to define a plurality of compartments configured to accept the carrier, wherein: at least one of the separators comprises a guide hole, all guide holes are disposed on a first axis, and the carrier is disposed in a seated position within one of the compartments of the cartridge when the retention hole is aligned with the first axis, and a plurality of spacers each partially disposed within at least one of the guide holes. (Refer to Figure 10)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798